Citation Nr: 9930962	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from June 1977 to May 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified before the undersigned 
member of the Board by means of a videoconference hearing in 
May 1999. 


REMAND

A review of the claims file, including correspondence from 
the veteran as well as his sworn testimony, reveals that it 
has been his continuing belief that the claims file does not 
include all of his service medical records.  Specifically, 
the veteran maintains that he was seen by a psychiatrist 
three times a week during the last year of service and that 
those findings were related to the nature of his discharge 
from service.  The service medical records now in the claims 
file do not include any records of psychiatric treatment, 
although there are several references to the veteran seeking 
treatment at a mental hygiene clinic.  Significantly, the 
veteran's DD Form 214 lists the reason for discharge as 
failure to maintain acceptable standards for retention.  

A claimant's bare assertion regarding incomplete service 
records is not per se a basis for a remand.  However, the 
nature of the veteran's discharge from service as shown on 
his discharge documentation would appear to lend some support 
for his contention that he was examined or counseled in 
connection with the discharge.  Further, the service medical 
records currently of record do include references to 
treatment at a mental hygiene clinic.  The Board also notes 
that the veteran submitted a request for an alternate records 
search by means of a NA Form 13055 when he submitted his 
substantive appeal in June 1998.  It does not appear from the 
claims file that this form was forwarded in an attempt to 
locate any alternate records.  Under the particular 
circumstances of this case and in recognition of the fact 
that a claimant's service records (which are of the utmost 
significance in most VA claims) are essentially within the 
government's control, the Board believes that additional 
preliminary action by VA is necessary to ensure that all 
available pertinent service records are located and made a 
part of the record. 

At this point, however, the Board stresses to the veteran and 
to his representative that for a service connection claim to 
be well-grounded, there must competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The case is hereby REMANDED to the RO for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center and request 
another search for any additional service 
medical records.  The RO should also 
process the NA Form 13055 signed by the 
veteran in June 1998 so that any 
available alternate records can be 
located. 

2.  After completion of the above, the RO 
should review the entire record in light 
of any additional service records 
obtained.  If it is determined that the 
claim is well-grounded, then any 
additional development necessary to 
assist the veteran should be 
accomplished.  Unless the benefit sought 
is granted, the veteran and his 
representative should be furnished with a 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure that all available 
pertinent service records are obtained.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the 


regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



